UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 16, 2011 China Bilingual Technology & Education Group Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-54321 68-0678185 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 2 Longbao Street Xiaodian Zone, Taiyuan City Shanxi Province, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +86-351-7963988 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On August 16, 2011, China Bilingual Technology & Education Group Inc., a Nevada corporation (the “Company”), announced its results of operations for the second quarter and six months ended June 30, 2011and an earnings call to be held on August 18, 2011 to discuss these financial results. A copy of the related press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information in this report, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and shall not be incorporated by reference in any registration statement or other document filed under the Securities Act or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filings, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release dated August 16, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. Date:August 16, 2011 By: /s/Michael Toups Name: Michael Toups Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated August 16, 2011. 3
